Exhibit 10.11

BROADRIDGE FINANCIAL SOLUTIONS, INC.

2007 OMNIBUS AWARD PLAN

1. Purpose

The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of the
Company and its Affiliates and to provide a means whereby employees, directors
and consultants of the Company and its Affiliates can acquire and maintain
Common Stock ownership, or be paid incentive compensation measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company and its Affiliates and promoting an identity of interest
between stockholders and these persons.

So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Nonqualified Stock Options, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units, Phantom Stock Awards, Stock
Bonuses and Performance Compensation Awards, or any combination or variation of
the foregoing.

2. Definitions

The following definitions shall be applicable throughout the Plan.

(a) “Affiliate” means (i) any entity that directly or indirectly is controlled
by, controls or is under common control with the Company and (ii) to the extent
provided by the Committee, any entity in which the Company has a significant
equity interest.

(b) “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Phantom Stock Award, Stock Bonus or Performance
Compensation Award granted under the Plan.

(c) “Award Agreement” means an agreement pursuant to which an Award is granted.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” shall mean, unless in the case of a particular Award the applicable
Award agreement states otherwise, the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any existing
employment, consulting or any other agreement between the Participant and the
Company or an Affiliate in effect at the time of such termination or, in the
absence of such an employment, consulting or other agreement, upon (i) the good
faith determination by the Committee that the Participant has ceased to perform
his duties to the Company or an Affiliate (other than as a result of his
incapacity due to physical or



--------------------------------------------------------------------------------

mental illness or injury), which failure amounts to an intentional and extended
neglect of his duties to such party, provided that no such failure shall
constitute Cause unless the Participant has been given notice of such failure
(if cure is reasonably possible) and has not cured such act or omission within
15 days following receipt of such notice, (ii) the Committee’s good faith
determination that the Participant has engaged or is about to engage in conduct
materially injurious to the Company or an Affiliate, (iii) the Participant
having been convicted of, or plead guilty or no contest to, a felony or any
crime involving as a material element fraud or dishonesty, (iv) the consistent
failure of the Participant to follow the lawful instructions of the Board or his
direct superiors, which failure amounts to an intentional and extended neglect
of his duties to such party, or (v) in the case of a Participant who is a
non-employee director, the Participant ceasing to be a member of the Board in
connection with the Participant engaging in any of the activities described in
clauses (i) through (iv) above.

(f) “Change in Control” shall mean the occurrence of any of the following:
(A) any “Person” (as defined in Section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)), excluding the Company, any subsidiary
of the Company, or any employee benefit plan sponsored or maintained by the
Company (including any trustee of any such plan acting in his capacity as
trustee), becoming the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of securities of the Company representing 35% or more of the total
combined voting power of the Company’s then outstanding securities; (B) the
merger, consolidation or other business combination of the Company (a
“Transaction”), other than a Transaction immediately following which the
stockholders of the Company immediately prior to the Transaction continue to be
the beneficial owners of securities of the resulting entity representing more
than 65% of the voting power in the resulting entity, in substantially the same
proportions as their ownership of Company voting securities immediately prior to
the Transaction; or (C) the sale of all or substantially all of the Company’s
assets, other than a sale immediately following which the stockholders of the
Company immediately prior to the sale are the beneficial owners of securities of
the purchasing entity representing more than 65% of the voting power in the
purchasing entity, in substantially the same proportions as their ownership of
Company voting securities immediately prior to the Transaction.

(g) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.

(h) “Committee” means a committee of at least two people as the Board may
appoint to administer the Plan or, if no such committee has been appointed by
the Board, the Board. Unless the Board is acting as the Committee or the Board
specifically determines otherwise, each member of the Committee shall, at the
time he takes any action with respect to an Award under the Plan, be an Eligible
Director. However, the fact that a Committee member shall fail to qualify as an
Eligible Director shall not invalidate any Award granted by the Committee which
Award is otherwise validly granted under the Plan.

 

2



--------------------------------------------------------------------------------

(i) “Common Stock” means the common stock of the Company, par value $0.01 per
share, and any stock into which such common stock may be converted or into which
it may be exchanged.

(j) “Company” means Broadridge Financial Solutions, Inc. and any successor
thereto.

(k) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement.

(l) “Effective Date” means March 29, 2007.

(m) “Eligible Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, or a person meeting any
similar requirement under any successor rule or regulation and (ii) an “outside
director” within the meaning of Section 162(m) of the Code, and the Treasury
Regulations promulgated thereunder, and (iii) an “independent director” under
the rules of any stock exchange on which the Stock is listed; provided, however,
that (A) clause (i) shall apply only with respect to grants of Awards to which
Section 16(b) of the Exchange Act otherwise would be applicable and (B) clause
(ii) shall apply only with respect to grants of Awards with respect to which the
Company’s tax deduction could be limited by Section 162(m) of the Code if such
clause did not apply.

(n) “Eligible Person” means any (i) individual regularly employed by the Company
or Affiliate who satisfies all of the requirements of Section 6; provided,
however, that no such employee covered by a collective bargaining agreement
shall be an Eligible Person unless and to the extent that such eligibility is
set forth in such collective bargaining agreement or in an agreement or
instrument relating thereto; (ii) director of the Company or an Affiliate or
(iii) consultant or advisor to the Company or an Affiliate who may be offered
securities pursuant to Form S-8.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value”, on a given date, means (i) if the Stock is listed on a
national securities exchange, the closing price reported on the primary exchange
with which the Stock is listed and traded on such date, or, if there is no such
sale on that date, then the closing price on the last preceding date on which
such a sale was reported; or (ii) if the Stock is not listed on a national
securities exchange, the amount determined by the Committee to be the fair
market value based upon a good faith attempt to value the Stock accurately and
computed in accordance with applicable regulations of the Internal Revenue
Service.

(q) “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an incentive
stock option as described in Section 422 of the Code and otherwise meets the
requirements set forth herein.

 

3



--------------------------------------------------------------------------------

(r) “Negative Discretion” shall mean the discretion authorized by the Plan to be
applied by the Committee to eliminate or reduce the size of a Performance
Compensation Award in accordance with Section 11(d)(iv) of the Plan; provided,
that the exercise of such discretion would not cause the Performance
Compensation Award to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code.

(s) “Nonqualified Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is not designated by the Committee as an
Incentive Stock Option.

(t) “Option” means an Award granted under Section 7 of the Plan.

(u) “Option Period” means the period described in Section 7(c) of the Plan.

(v) “Option Price” means the exercise price for an Option as described in
Section 7(a) of the Plan.

(w) “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and to receive an Award pursuant to
Section 6 of the Plan.

(x) “Parent” means any parent of the Company, as defined in Section 424(e) of
the Code.

(y) “Performance Compensation Award” shall mean any Award designated by the
Committee as a Performance Compensation Award pursuant to Section 11 of the
Plan.

(z) “Performance Criteria” shall be measured in terms of one or more of the
following objectives, described as they relate to Company-wide objectives or of
a subsidiary, division, department or function of the Company:

(i) Earnings per share;

(ii) Stock price;

(iii) Shareholder return;

(iv) Return on investment;

(v) Return on capital;

(vi) Earnings before interest, taxes, depreciation and amortization;

 

4



--------------------------------------------------------------------------------

(vii) Gross or net profits;

(viii) Gross or net revenues;

(ix) Net earnings or net income (before or after taxes);

(x) Net operating profit (before or after taxes);

(xi) Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, or sales);

(xii) Cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);

(xiii) Gross or operating margins;

(xiv) Productivity ratios;

(xv) Expense targets;

(xvi) Margins;

(xvii) Operating efficiency;

(xviii) Objective measures of customer satisfaction;

(xix) Working capital targets;

(xx) Measures of economic value added;

(xxi) Sales;

(xxii) Enterprise value;

(xxiii) Client retention;

(xxiv) Competitive market metrics;

(xxv) Employee retention;

(xxvi) Timely completion of new product rollouts; or

(xxvii) Any combination of the foregoing.

(aa) “Performance Formula” shall mean, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.

 

5



--------------------------------------------------------------------------------

(bb) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. The Committee is authorized at any time during the first
90 days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), or at any time thereafter (but
only to the extent the exercise of such authority after such period would not
cause the Performance Compensation Awards granted to any Participant for the
Performance Period to fail to qualify as “performance-based compensation” under
Section 162(m) of the Code), in its sole and absolute discretion, to adjust or
modify the calculation of a Performance Goal for such Performance Period to the
extent permitted under Section 162(m) of the Code in order to prevent the
dilution or enlargement of the rights of Participants based on the following
events:

 

  (i) asset write-downs,

 

  (ii) litigation or claim judgments or settlements,

 

  (iii) the effect of changes in tax laws, accounting principles, or other laws
or regulatory rules affecting reported results,

 

  (iv) any reorganization and restructuring programs,

 

  (v) extraordinary nonrecurring items as described in Accounting Principles
Board Opinion No. 30 (or any successor pronouncement thereto) and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year,

 

  (vi) acquisitions or divestitures,

 

  (vii) any other specific unusual or nonrecurring events, or objectively
determinable category thereof;

 

  (viii) foreign exchange gains and losses, and

 

  (ix) a change in the Company’s fiscal year.

(cc) “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of a Performance Compensation Award.

(dd) “Phantom Stock Award” shall mean a cash award whose value is determined
based on the change in the value of the Company Common Stock from the Date of
Grant.

 

6



--------------------------------------------------------------------------------

(ee) “Plan” means this Broadridge Financial Solutions, Inc. 2007 Omnibus Award
Plan.

(ff) “Restricted Period” means, with respect to any Award of Restricted Stock or
any Restricted Stock Unit, the period of time determined by the Committee during
which such Award is subject to the restrictions set forth in Section 9 or, as
applicable, the period of time within which performance is measured for purposes
of determining whether an Award has been earned.

(gg) “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 9 of the Plan.

(hh) “Restricted Stock Unit” means a hypothetical investment equivalent to one
share of Stock granted in connection with an Award made under Section 9.

(ii) “Securities Act” means the Securities Act of 1933, as amended.

(jj) “Stock” means the Common Stock or such other authorized shares of stock of
the Company as the Committee may from time to time authorize for use under the
Plan.

(kk) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.

(ll) “Stock Bonus” means an Award granted under Section 10 of the Plan.

(mm) “Stock Option Agreement” means any agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.

(nn) “Strike Price” means, (i) in the case of a SAR granted in tandem with an
Option, the Option Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.

(oo) “Subsidiary” means any subsidiary of the Company, as defined in
Section 424(f) of the Code.

(pp) “Substitution Award” means an Award that is intended to replace any
existing incentive award held by an employee or director of, or consultant or
advisor to, an entity acquired by the Company or an Affiliate of the Company.
The terms and conditions of any Substitution Award shall be set forth in an
Award Agreement and shall, except as may be inconsistent with any provision of
the Plan, to the extent practicable provide the recipient with benefits
(including economic value) substantially similar to those provided to the
recipient under the existing Award which such Substitution Award is intended to
replace.

 

7



--------------------------------------------------------------------------------

(qq) “Vested Unit” shall have the meaning ascribed thereto in Section 9(d).

3. Effective Date, Duration and Shareholder Approval

The Plan is effective as of the Effective Date. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the shareholders of
the Company in a manner intended to comply with the shareholder approval
requirements of Section 422(b)(i) of the Code; provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained.

The expiration date of the Plan, on and after which no Awards may be granted
hereunder, shall be the tenth anniversary of the Effective Date; provided,
however, that the administration of the Plan shall continue in effect until all
matters relating to Awards previously granted have been settled.

4. Administration

(a) The Committee shall administer the Plan. The majority of the members of the
Committee shall constitute a quorum. The acts of a majority of the members
present at any meeting at which a quorum is present or acts approved in writing
by a majority of the Committee shall be deemed the acts of the Committee.

(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the power, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of shares of Stock to be covered by, or with respect
to which payments, rights, or other matters are to be calculated in connection
with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, shares of Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vi) determine whether, to what extent, and under what circumstances
the delivery of cash, Stock, other securities, other Options, other property and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(vii) interpret, administer, reconcile any inconsistency, correct any defect
and/or supply any omission in the Plan and any instrument or agreement relating
to, or Award granted under, the Plan; (viii) establish, amend, suspend, or waive
any rules and regulations under the Plan; (ix) appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (x) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan.

 

8



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Committee may delegate to any officer or
officers of the Company or any Affiliate the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to
(i) “covered employees” under Code Section 162(m) (other than Awards exempt from
the application of Code Section 162(m)) and (ii) persons subject to Section 16
of the Exchange Act.

(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all parties, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder.

(e) No member of the Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any Award hereunder.

5. Grant of Awards; Shares Subject to the Plan

The Committee may, from time to time, grant Awards of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Phantom Stock
Awards, Stock Bonuses and/or Performance Compensation Awards to one or more
Eligible Persons; provided, however, that:

(a) Subject to Section 13, the aggregate number of shares of Stock in respect of
which Awards may be granted under the Plan is 24,000,000 shares;

(b) Shares of Stock shall be deemed to have been used in settlement of Awards
whether or not they are actually delivered or the Fair Market Value equivalent
of such shares is paid in cash; provided, however, that shares of Stock
delivered (either directly or by means of attestation) in full or partial
payment of the Option Price in accordance with Section 7(b) shall be deducted
from the number of shares of Stock delivered to the Participant pursuant to such
Option for purposes of determining the number of shares of Stock acquired
pursuant to the Plan. In accordance with (and without limitation upon) the
preceding sentence, if and to the extent an Award under the Plan expires,
terminates or is canceled for any reason whatsoever without the Participant
having received any benefit therefrom, the shares covered by such Award shall
again become available for future Awards under the Plan. For purposes of the
foregoing sentence, a Participant shall not be deemed to have received any
“benefit” (i) in the case of forfeited Restricted Stock Awards by reason of
having enjoyed voting rights and dividend rights prior to the date of forfeiture
or (ii) in the case of an Award cancelled pursuant to Section 5(e) by reason of
a new Substitution Award being granted in substitution therefor;

 

9



--------------------------------------------------------------------------------

(c) Stock delivered by the Company in settlement of Awards may be authorized and
unissued Stock, Stock held in the treasury of the Company, Stock purchased on
the open market or by private purchase, or a combination of the foregoing;

(d) Subject to Section 13, no person may be granted Options or SARs under the
Plan during any calendar year with respect to more than 200,000 shares of Stock;
and

(e) Without limiting the generality of the preceding provisions of this
Section 5, the Committee may, but solely with the Participant’s consent, agree
to cancel any Award under the Plan and issue a new Award in substitution
therefor upon such terms as the Committee may in its sole discretion determine,
provided that the substituted Award satisfies all applicable Plan requirements
as of the date such new Award is granted.

6. Eligibility

Participation shall be limited to Eligible Persons who have entered into an
Award Agreement or who have received written notification from the Committee, or
from a person designated by the Committee, that they have been selected to
participate in the Plan.

7. Options

The Committee is authorized to grant one or more Incentive Stock Options or
Nonqualified Stock Options to any Eligible Person; provided, however, that no
Incentive Stock Option shall be granted to any Eligible Person who is not an
employee of the Company or a Parent or Subsidiary. Each Option so granted shall
be subject to the conditions set forth in this Section 7, or to such other
conditions as may be reflected in the applicable Stock Option Agreement.

(a) Option Price. The exercise price (“Option Price”) per share of Stock for
each Option shall be set by the Committee at the time of grant but shall not be
less than the Fair Market Value of a share of Stock on the Date of Grant.

(b) Manner of Exercise and Form of Payment. No shares of Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Stock valued at the
Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company), (ii) in the discretion of the
Committee, either (A) in other property having a

 

10



--------------------------------------------------------------------------------

fair market value on the date of exercise equal to the Option Price, (B) by
means of a “net exercise” whereby the number of shares of Stock received by
Participant shall equal the excess, if any, of (x) the number of shares of Stock
that would have been received by Participant upon such exercise had Participant
paid the Option Price in cash over (y) a number of shares of Stock, the
aggregate Fair Market Value of which is equal to the aggregate Option Price that
would have been paid as determined pursuant to the immediately preceding clause
(x), or (C) by delivering to the Committee a copy of irrevocable instructions to
a stockbroker to deliver promptly to the Company an amount of loan proceeds, or
proceeds from the sale of the Stock subject to the Option, sufficient to pay the
Option Price or (iii) by such other method as the Committee may allow.
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in the manner which the Committee determines would violate
the Sarbanes-Oxley Act of 2002, any other applicable law or the applicable rules
and regulations of the Securities and Exchange Commission or the applicable
rules and regulations of any securities exchange or inter dealer quotation
system on which the securities of the Company or any Affiliates are listed or
traded.

(c) Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. If an Option is exercisable in installments,
such installments or portions thereof which become exercisable shall remain
exercisable until the Option expires.

(d) Stock Option Agreement - Other Terms and Conditions. Each Option granted
under the Plan shall be evidenced by a Stock Option Agreement. Except as
specifically provided otherwise in such Stock Option Agreement, each Option
granted under the Plan shall be subject to the following terms and conditions:

(i) Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.

(ii) Each share of Stock purchased through the exercise of an Option shall be
paid for in full at the time of the exercise. Each Option shall cease to be
exercisable, as to any share of Stock, when the Participant purchases the share
or exercises a related SAR or when the Option expires.

(iii) Subject to Section 12(k), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by him.

 

11



--------------------------------------------------------------------------------

(iv) Each Option shall vest and become exercisable by the Participant in
accordance with the vesting schedule established by the Committee and set forth
in the Stock Option Agreement.

(v) At the time of any exercise of an Option, the Committee may, in its sole
discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof and any other representation deemed necessary by the Committee to ensure
compliance with all applicable federal and state securities laws. Upon such a
request by the Committee, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Option shall be a condition precedent
to the right of the Participant or such other person to purchase any shares. In
the event certificates for Stock are delivered under the Plan with respect to
which such investment representation has been obtained, the Committee may cause
a legend or legends to be placed on such certificates to make appropriate
reference to such representation and to restrict transfer in the absence of
compliance with applicable federal or state securities laws.

(vi) Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Stock before the later of (A) two years after the
Date of Grant of the Incentive Stock Option or (B) one year after the date the
Participant acquired the Stock by exercising the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any Stock acquired pursuant to the
exercise of an Incentive Stock Option as agent for the applicable Participant
until the end of the period described in the preceding sentence, subject to
complying with any instructions from such Participant as to the sale of such
Stock.

(vii) A Stock Option Agreement may, but need not, include a provision whereby a
Participant may elect, at any time before the termination of the Participant’s
employment with the Company, to exercise the Option as to any part or all of the
shares of Stock subject to the Option prior to the full vesting of the Option.
Any unvested shares of Stock so purchased may be subject to a share repurchase
option in favor of the Company or to any other restriction the Committee
determines to be appropriate. The Company shall not exercise its repurchase
option until at least six (6) months (or such longer or shorter period of time
required to avoid a charge to earnings for financial accounting purposes) have
elapsed following the exercise of the Option unless the Committee otherwise
specifically provides in an Stock Option Agreement.

(e) Incentive Stock Option Grants to 10% Stockholders. Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is

 

12



--------------------------------------------------------------------------------

granted to a Participant who owns stock representing more than ten percent of
the voting power of all classes of stock of the Company or of a Subsidiary or
Parent, the Option Period shall not exceed five years from the Date of Grant of
such Option and the Option Price shall be at least 110 percent of the Fair
Market Value (on the Date of Grant) of the Stock subject to the Option.

(f) $100,000 Per Year Limitation for Incentive Stock Options. To the extent the
aggregate Fair Market Value (determined as of the Date of Grant) of Stock for
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Nonqualified
Stock Options.

(g) Voluntary Surrender. The Committee may permit the voluntary surrender of all
or any portion of any Nonqualified Stock Option and its corresponding SAR, if
any, granted under the Plan to be conditioned upon the granting to the
Participant of a new option for the same or a different number of shares as the
option surrendered or require such voluntary surrender as a condition precedent
to a grant of a new Option to such Participant. Such new Option shall be
exercisable at an Option Price, during an Option Period, and in accordance with
any other terms or conditions specified by the Committee at the time the new
Option is granted, all determined in accordance with the provisions of the Plan
without regard to the Option Price, Option Period, or any other terms and
conditions of the Nonqualified Stock Option surrendered.

8. Stock Appreciation Rights

Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment.
The Committee also may award SARs to Eligible Persons independent of any Option.
A SAR shall be subject to such terms and conditions not inconsistent with the
Plan as the Committee shall impose, including, but not limited to, the
following:

(a) Vesting, Transferability and Expiration. A SAR granted in connection with an
Option shall become exercisable, be transferable and shall expire according to
the same vesting schedule, transferability rules and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall become
exercisable, be transferable and shall expire in accordance with a vesting
schedule, transferability rules and expiration provisions as established by the
Committee and reflected in an Award Agreement.

(b) Automatic Exercise. If on the last day of the Option Period (or in the case
of a SAR independent of an option, the period established by the Committee after
which the SAR shall expire), the Fair Market Value exceeds the Strike Price, the
Participant has not exercised the SAR or the corresponding Option, and neither
the SAR nor the corresponding Option has expired, such SAR shall be deemed to
have been exercised by the Participant on such last day and the Company shall
make the appropriate payment therefor.

 

13



--------------------------------------------------------------------------------

(c) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of Stock
on the exercise date over the Strike Price. The Company shall pay such excess in
cash, in shares of Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee. Fractional shares shall be settled in
cash.

(d) Method of Exercise. A Participant may exercise a SAR at such time or times
as may be determined by the Committee at the time of grant by filing an
irrevocable written notice with the Committee or its designee, specifying the
number of SARs to be exercised, and the date on which such SARs were awarded.

(e) Expiration. Except as otherwise provided in the case of SARs granted in
connection with Options, a SAR shall expire on a date designated by the
Committee which is not later than ten years after the Date of Grant of the SAR.

9. Restricted Stock and Restricted Stock Units

(a) Award of Restricted Stock and Restricted Stock Units.

(i) The Committee shall have the authority (A) to grant Restricted Stock and
Restricted Stock Units to Eligible Persons, (B) to issue or transfer Restricted
Stock to Participants, and (C) to establish terms, conditions and restrictions
applicable to such Restricted Stock and Restricted Stock Units, including the
Restricted Period, as applicable, which may differ with respect to each grantee,
the time or times at which Restricted Stock or Restricted Stock Units shall be
granted or become vested and the number of shares or units to be covered by each
grant.

(ii) Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable, and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an Award Agreement evidencing
an Award of Restricted Stock and, if applicable, an escrow agreement and stock
power, the Award shall be null and void. Subject to the restrictions set forth
in Section 9(b), the Participant generally shall have the rights and privileges
of a stockholder as to such Restricted Stock, including the right to vote such
Restricted Stock. At the discretion of the Committee, cash dividends and stock
dividends with respect to the Restricted Stock may be either currently paid to
the Participant or withheld by the Company for the Participant’s account, and
interest may be credited on the amount of cash dividends withheld at a rate and
subject to

 

14



--------------------------------------------------------------------------------

such terms as determined by the Committee. The cash dividends or stock dividends
so withheld by the Committee and attributable to any particular share of
Restricted Stock (and earnings thereon, if applicable) shall be distributed to
the Participant in cash or, at the discretion of the Committee, in shares of
Stock having a Fair Market Value equal to the amount of such dividends and
earnings, if applicable, upon the release of restrictions on such share and, if
such share is forfeited, the Participant shall have no right to such cash
dividends, stock dividends or earnings.

(iii) Upon the grant of Restricted Stock, the Committee shall cause a stock
certificate registered in the name of the Participant to be issued and, if it so
determines, deposited together with the stock powers with an escrow agent
designated by the Committee. If an escrow arrangement is used, the Committee may
cause the escrow agent to issue to the Participant a receipt evidencing any
stock certificate held by it, registered in the name of the Participant.

(iv) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Award Agreement. No shares of Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, each Restricted Stock Unit (representing one share
of Stock) may be credited with cash and stock dividends paid by the Company in
respect of one share of Stock (“Dividend Equivalents”). At the discretion of the
Committee, Dividend Equivalents may be either currently paid to the Participant
or withheld by the Company for the Participant’s account, and interest may be
credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee. Dividend Equivalents
credited to a Participant’s account and attributable to any particular
Restricted Stock Unit (and earnings thereon, if applicable) shall be distributed
in cash or, at the discretion of the Committee, in shares of Stock having a Fair
Market Value equal to the amount of such Dividend Equivalents and earnings, if
applicable, to the Participant upon settlement of such Restricted Stock Unit
and, if such Restricted Stock Unit is forfeited, the Participant shall have no
right to such Dividends Equivalents.

(b) Restrictions.

(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement:
(A) if an escrow arrangement is used, the Participant shall not be entitled to
delivery of the stock certificate; (B) the shares shall be subject to the
restrictions on transferability set forth in the Award Agreement; (C) the shares
shall be subject to forfeiture to the extent provided in Section 9(d) and the
applicable Award Agreement; and (D) to the extent such shares are forfeited, the
stock certificates shall be returned to the Company, and all rights of the
Participant to such shares and as a shareholder with respect to such shares
shall terminate without further obligation on the part of the Company.

 

15



--------------------------------------------------------------------------------

(ii) Restricted Stock Units awarded to any Participant shall be subject to
(A) forfeiture until the expiration of the Restricted Period, and satisfaction
of any applicable Performance Goals during such period, to the extent provided
in the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and
(B) such other terms and conditions as may be set forth in the applicable Award
Agreement.

(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.

(c) Restricted Period. With respect to Restricted Stock and Restricted Stock
Units, the Restricted Period shall commence on the Date of Grant and end at the
time or times set forth on a schedule established by the Committee in the
applicable Award Agreement.

(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 9(b) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) and any cash
dividends or stock dividends credited to the Participant’s account with respect
to such Restricted Stock and the interest thereon, if any.

Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one share of Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with
Section 9(a)(iv) hereof and the interest thereon or, at the discretion of the
Committee, in shares of Stock having a Fair Market Value equal to such Dividend
Equivalents and interest thereon, if any; provided, however, that, if explicitly
provided in the applicable Award Agreement, the Committee may, in its sole
discretion, elect to (i) pay cash or part cash and part Stock in lieu of
delivering only shares of Stock for Vested Units or (ii) delay the delivery of
Stock (or cash or part Stock and part cash, as the case may be) beyond the
expiration of the Restricted Period. If a cash payment is made in lieu of
delivering shares of Stock, the amount of such payment shall be equal to the
Fair Market Value of the Stock as of the date on which the Restricted Period
lapsed with respect to such Vested Unit.

 

16



--------------------------------------------------------------------------------

(e) Stock Restrictions. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend substantially in the form of the following
until the lapse of all restrictions with respect to such Stock as well as any
other information the Company deems appropriate:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER SET FORTH IN THE BROADRIDGE FINANCIAL SOLUTIONS, INC. 2007 OMNIBUS
AWARD PLAN AND A CERTAIN RESTRICTED STOCK AWARD AGREEMENT BETWEEN BROADRIDGE
FINANCIAL SOLUTIONS, INC. AND THE REGISTERED OWNER OF THIS CERTIFICATE (OR HIS
PREDECESSOR IN INTEREST). SAID PLAN IS AVAILABLE FOR INSPECTION WITHOUT CHARGE
AT THE PRINCIPAL OFFICE OF BROADRIDGE FINANCIAL SOLUTIONS, INC. AND COPIES
THEREOF WILL BE FURNISHED WITHOUT CHARGE TO ANY OWNER OF SAID SHARES UPON
REQUEST.

Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.

10. Stock Bonus Awards

The Committee may issue unrestricted Stock, or other Awards denominated in
Stock, under the Plan to Eligible Persons, alone or in tandem with other Awards,
in such amounts and subject to such terms and conditions as the Committee shall
from time to time in its sole discretion determine. A Stock Bonus Award under
the Plan shall be granted as, or in payment of, a bonus, or to provide
incentives or recognize special achievements or contributions.

11. Performance Compensation Awards

(a) General. The Committee shall have the authority, at the time of grant of any
Award described in Sections 7 through 10 (other than Options and Stock
Appreciation Rights granted with an exercise price or grant price, as the case
may be, equal to or greater than the Fair Market Value per share of Stock on the
date of grant), to designate such Award as a Performance Compensation Award in
order to qualify such Award as “performance-based compensation” under
Section 162(m) of the Code. The Committee shall have the authority to grant cash
bonuses under the Plan with the intent that such bonuses shall qualify for the
exemption from Section 162(m) of the Code provided pursuant to Treasury
Regulation Section 1.162-27(f)(1), for the reliance period

 

17



--------------------------------------------------------------------------------

described in Treasury Regulation Section 1.162-27(f)(4)(iii). In addition, the
Committee shall have the authority to make an award of a cash bonus to any
Participant and designate such Award as a Performance Compensation Award in
order to qualify such Award as “performance-based compensation” under
Section 162(m).

(b) Eligibility. The Committee will, in its sole discretion, designate within
the first 90 days of a Performance Period (or, if longer or shorter, within the
maximum period allowed under Section 162(m) of the Code) which Participants will
be eligible to receive Performance Compensation Awards in respect of such
Performance Period. However, designation of a Participant eligible to receive an
Award hereunder for a Performance Period shall not in any manner entitle the
Participant to receive payment in respect of any Performance Compensation Award
for such Performance Period. The determination as to whether or not such
Participant becomes entitled to payment in respect of any Performance
Compensation Award shall be decided solely in accordance with the provisions of
this Section 11. Moreover, designation of a Participant eligible to receive an
Award hereunder for a particular Performance Period shall not require
designation of such Participant eligible to receive an Award hereunder in any
subsequent Performance Period and designation of one person as a Participant
eligible to receive an Award hereunder shall not require designation of any
other person as a Participant eligible to receive an Award hereunder in such
period or in any other period.

(c) Discretion of Committee with Respect to Performance Compensation Awards.
With regard to a particular Performance Period, the Committee shall have full
discretion to select the length of such Performance Period, the type(s) of
Performance Compensation Awards to be issued, the Performance Criteria that will
be used to establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goals(s) that is(are) to apply to the Company and the Performance
Formula. Within the first 90 days of a Performance Period (or, if longer or
shorter, within the maximum period allowed under Section 162(m) of the Code),
the Committee shall, with regard to the Performance Compensation Awards to be
issued for such Performance Period, exercise its discretion with respect to each
of the matters enumerated in the immediately preceding sentence of this
Section 11(c) and record the same in writing.

(d) Payment of Performance Compensation Awards

(i) Condition to Receipt of Payment. Unless otherwise provided in the applicable
Award Agreement, a Participant must be employed by the Company on the last day
of a Performance Period to be eligible for payment in respect of a Performance
Compensation Award for such Performance Period.

(ii) Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and (B) the Performance Formula as applied
against such Performance Goals determines that all or some portion of such
Participant’s Performance Award has been earned for the Performance Period.

 

18



--------------------------------------------------------------------------------

(iii) Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing that amount of the Performance Compensation
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance
Compensation Award for the Performance Period and, in so doing, may apply
Negative Discretion in accordance with Section 11(d)(iv) hereof, if and when it
deems appropriate.

(iv) Use of Discretion. In determining the actual size of an individual
Performance Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Compensation Award earned under the
Performance Formula in the Performance Period through the use of Negative
Discretion if, in its sole judgment, such reduction or elimination is
appropriate. The Committee shall not have the discretion to (a) grant or provide
payment in respect of Performance Compensation Awards for a Performance Period
if the Performance Goals for such Performance Period have not been attained; or
(b) increase a Performance Compensation Award above the maximum amount payable
under Sections 5(d) or 11(d)(vi) of the Plan.

(v) Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this
Section 11.

(vi) Maximum Award Payable. Notwithstanding any provision contained in this Plan
to the contrary, the maximum Performance Compensation Award payable to any one
Participant under the Plan for a Performance Period is 100,000 shares of Stock
or, in the event such Performance Compensation Award is paid in cash, the
equivalent cash value thereof on the first or last day of the Performance Period
to which such Award relates, as determined by the Committee. The maximum amount
that can be paid in any calendar year to any Participant pursuant to a cash
bonus Award described in the last sentence of Section 11(a) shall be $3,000,000.
Furthermore, any Performance Compensation Award that has been deferred shall not
(between the date as of which the Award is deferred and the payment date)
increase (A) with respect to Performance Compensation Award that is payable in
cash, by a measuring factor for each fiscal year greater than a reasonable rate
of interest set by the Committee or (B) with respect to a Performance
Compensation Award that is payable in shares of Stock, by an amount greater than
the appreciation of a share of Stock from the date such Award is deferred to the
payment date.

12. General

(a) Additional Provisions of an Award. Awards to a Participant under the Plan
also may be subject to such other provisions (whether or not

 

19



--------------------------------------------------------------------------------

applicable to Awards granted to any other Participant) as the Committee
determines appropriate, including, without limitation, provisions to assist the
Participant in financing the purchase of Stock upon the exercise of Options
(provided, that the Committee determines that providing such financing does not
violate the Sarbanes-Oxley Act of 2002), adding dividend equivalent rights or
other protections to Participants in respect of dividends paid on Stock
underlying any Award (in addition to those provisions of Section 9 providing for
the payment of dividends with respect to Restricted Stock and Dividend
Equivalents with respect to Restricted Stock Units), provisions for the
forfeiture of or restrictions on resale or other disposition of shares of Stock
acquired under any Award, provisions giving the Company the right to repurchase
shares of Stock acquired under any Award in the event the Participant elects to
dispose of such shares, provisions allowing the Participant to elect to defer
the receipt of payment in respect of Awards for a specified period or until a
specified event, and provisions to comply with Federal and state securities laws
and Federal and state tax withholding requirements; provided, however, that any
such deferral does not result in acceleration of taxability of an Award prior to
receipt, or tax penalties, under Section 409A of the Code. Any such provisions
shall be reflected in the applicable Award Agreement.

(b) Privileges of Stock Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of ownership in respect
of shares of Stock which are subject to Awards hereunder until such shares have
been issued to that person.

(c) Government and Other Regulations. The obligation of the Company to settle
Awards in Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Stock to be offered or sold
under the Plan. If the shares of Stock offered for sale or sold under the Plan
are offered or sold pursuant to an exemption from registration under the
Securities Act, the Company may restrict the transfer of such shares and may
legend the Stock certificates representing such shares in such manner as it
deems advisable to ensure the availability of any such exemption.

(d) Tax Withholding.

(i) A Participant may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under any Award
or from any compensation or other amounts owing

 

20



--------------------------------------------------------------------------------

to a Participant, the amount (in cash, Stock or other property) of any required
income tax withholding and payroll taxes in respect of an Award, its exercise,
or any payment or transfer under an Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding and taxes.

(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
foregoing withholding liability (but no more than the minimum required
withholding liability) by having the Company withhold from the number of shares
of Stock otherwise issuable pursuant to the exercise or settlement of the Award
a number of shares with a Fair Market Value equal to such withholding liability
(but no more than the minimum required withholding liability).

(e) Claim to Awards and Employment Rights. No employee of the Company or an
Affiliate, or other person, shall have any claim or right to be granted an Award
under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate.

(f) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary who
shall be entitled to receive the amounts payable with respect to an Award, if
any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.

(g) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.

(h) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee

 

21



--------------------------------------------------------------------------------

nor for any mistake of judgment made in good faith, and the Company shall
indemnify and hold harmless each member of the Committee and each other
employee, officer or director of the Company to whom any duty or power relating
to the administration or interpretation of the Plan may be allocated or
delegated, against any cost or expense (including counsel fees) or liability
(including any sum paid in settlement of a claim) arising out of any act or
omission to act in connection with the Plan unless arising out of such person’s
own fraud or willful bad faith; provided, however, that approval of the Board
shall be required for the payment of any amount in settlement of a claim against
any such person. The foregoing right of indemnification shall not be exclusive
of any other rights of indemnification to which such persons may be entitled
under the Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

(i) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware.

(j) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.

(k) Nontransferability.

(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.

(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to:

 

22



--------------------------------------------------------------------------------

(A) any person who is a “family member” of the Participant, as such term is used
in the instructions to Form S-8 (collectively, the “Immediate Family Members”);

(B) a trust solely for the benefit of the Participant and his or her Immediate
Family Members;

(C) a partnership or limited liability company whose only partners or
shareholders are the Participant and his or her Immediate Family Members; or

(D) any other transferee as may be approved either (a) by the Board or the
Committee in its sole discretion, or (b) as provided in the applicable Award
Agreement;

(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.

(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate, (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such notice is
or would otherwise have been required to be given to the Participant under the
Plan or otherwise, and (D) the consequences of the termination of the
Participant’s employment by, or services to, the Company or an Affiliate under
the terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.

(l) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any person or persons other than himself.

 

23



--------------------------------------------------------------------------------

(m) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.

(n) Expenses. The expenses of administering the Plan shall be borne by the
Company and Affiliates.

(o) Pronouns. Masculine pronouns and other words of masculine gender shall refer
to both men and women.

(p) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

(q) Termination of Employment. Unless an applicable Award Agreement provides
otherwise, for purposes of the Plan, a person who transfers from employment or
service with the Company to employment or service with an Affiliate or vice
versa shall not be deemed to have terminated employment or service with the
Company or an Affiliate.

(r) Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.

(s) Compliance with Applicable Law. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan that it in its sole discretion
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

13. Changes in Capital Structure

Awards granted under the Plan and any agreements evidencing such Awards, the
maximum number of shares of Stock subject to all Awards stated in Section 5(a)
and the maximum number of shares of Stock with respect to which any one person
may be granted Awards during any period stated in Sections 5(d) or
11(d)(vi) shall be subject to adjustment or substitution, in the manner
determined by the Committee in its sole discretion, as to the number, price or
kind of a share of Stock or

 

24



--------------------------------------------------------------------------------

other consideration subject to such Awards or as otherwise determined by the
Committee to be equitable (i) in the event of changes in the outstanding Stock
or in the capital structure of the Company by reason of stock or extraordinary
cash dividends, stock splits, reverse stock splits, recapitalization,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Date of Grant of any such
Award or (ii) in the event of any change in applicable laws or any change in
circumstances which results in or would result in any substantial dilution or
enlargement of the rights granted to, or available for, Participants, or which
otherwise warrants equitable adjustment because it interferes with the intended
operation of the Plan. Notwithstanding the preceding sentence, in the case of
any event which affects the Stock and is considered an “equity restructuring”
for purposes of the applicable accounting rules, the Committee shall make an
adjustment to outstanding Awards in the manner described in the preceding
sentence, and such adjustment shall be such that the benefits conferred upon
Participant by outstanding are intended to be neither increased nor decreased.
Any adjustment in Incentive Stock Options under this Section 13 shall be made
only to the extent not constituting a “modification” within the meaning of
Section 424(h)(3) of the Code, and any adjustments under this Section 13 shall
be made in a manner which does not adversely affect the exemption provided
pursuant to Rule 16b-3 under the Exchange Act. Further, with respect to Awards
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, such adjustments or substitutions shall be made only to the extent
that the Committee determines that such adjustments or substitutions may be made
without causing the Company to be denied a tax deduction on account of
Section 162(m) of the Code. The Company shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.

Notwithstanding the above, in the event of any of the following:

A. The Company is merged or consolidated with another corporation or entity and,
in connection therewith, consideration is received by shareholders of the
Company in a form other than stock or other equity interests of the surviving
entity;

B. All or substantially all of the assets of the Company are acquired by another
person;

C. The reorganization or liquidation of the Company; or

D. The Company shall enter into a written agreement to undergo an event
described in clauses A, B or C above,

then the Committee may, in its discretion and upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and cause the
holders thereof to be paid, in cash or stock, or any combination thereof, the
value of such Awards based upon the price per share of Stock received or to be
received by other shareholders of the Company in the event. The terms of this
Section 13 may be varied by the Committee in any particular Award Agreement.

 

25



--------------------------------------------------------------------------------

14. Effect of Change in Control

(a) The Committee may, but is not required to, provide in any particular Award
Agreement:

(i) In the event of a Change in Control, notwithstanding any provision of the
Plan or any applicable Award Agreement to the contrary, and either in or not in
combination with another event such as a termination of the applicable
Participant by the Company without Cause, all Options and SARs subject to such
Award shall become immediately exercisable with respect to 100 percent of the
shares subject to such Option or SAR, and/or that the Restricted Period shall
expire immediately with respect to 100 percent of such shares of Restricted
Stock or Restricted Stock Units subject to such Award (including a waiver of any
applicable Performance Goals) and, to the extent practicable, such acceleration
of exercisability and expiration of the Restricted Period (as applicable) shall
occur in a manner and at a time which allows affected Participants the ability
to participate in the Change in Control transaction with respect to the Stock
subject to their Awards.

(ii) In the event of a Change in Control, all incomplete Performance Periods in
respect of such Award in effect on the date the Change in Control occurs shall
end on the date of such change, and the Committee shall (A) determine the extent
to which Performance Goals with respect to each such Award Period have been met
based upon such audited or unaudited financial information then available as it
deems relevant, (B) cause to be paid to the applicable Participant partial or
full Awards with respect to Performance Goals for each such Award Period based
upon the Committee’s determination of the degree of attainment of Performance
Goals, and (C) cause the Award, if previously deferred, to be settled in full as
soon as possible.

(b) In addition, in the event of a Change in Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Stock received or to be received by other shareholders of the Company
in the event.

(c) The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.

 

26



--------------------------------------------------------------------------------

15. Nonexclusivity of the Plan

Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

16. Amendments and Termination

(a) Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including
as necessary to comply with any applicable stock exchange listing requirement or
to prevent the Company from being denied a tax deduction on account of
Section 162(m) of the Code); and provided, further that any such amendment,
alteration, suspension, discontinuance or termination that would impair the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary. The termination date of the Plan,
following which no Awards may be granted hereunder, is the tenth anniversary of
the Effective Date, provided, that such termination shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.

(b) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement, waive any conditions or rights
under, amend any terms of, or alter, suspend, discontinue, cancel or terminate,
any Award theretofore granted or the associated Award Agreement, prospectively
or retroactively; provided that any such waiver, amendment, alteration,
suspension, discontinuance, cancellation or termination that would impair the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary; and provided further that, without
stockholder approval, (i) no amendment or modification may reduce the Option
Price of any Option or the Strike Price of any SAR, (ii) the Committee may not
cancel any outstanding Option or SAR and replace it with a new Option or SAR
(with a lower Option Price or Strike Price, as the case may be) in a manner
which would either (A) (if the Company is subject to the reporting requirement
of the Exchange Act) be reportable on the Company’s proxy statement as Options
which have been “repriced” (as such term is used in Item 402 of Regulation S-K
promulgated under the Exchange Act), or (B) result in any Option being accounted
for under the “variable” method for financial statement reporting purposes and
(iii) the Committee may not take any other action which is considered a
“repricing” for purposes of the shareholder approval rules of the applicable
stock exchange on which the Stock is listed, if any.

 

27



--------------------------------------------------------------------------------

(c) Section 162(m) Reapproval. If so determined by the Committee, (i) the Plan
shall be approved by the stockholders of the Company no later than the first
regularly scheduled meeting of stockholders that occurs more than 12 months
after the date the Company becomes a separate publicly held corporation, and
(ii) the provisions of the Plan regarding Performance Compensation Awards shall
be disclosed and reapproved by stockholders of the Company no later than the
first stockholder meeting that occurs in the fifth year following the year that
stockholders previously approved such provisions following the date the Company
became a separate publicly held corporation, in each case in order for
Performance Compensation Awards granted after such time to be exempt from the
deduction limitations of Section 162(m) of the Code. Nothing in this
Section 16(c), however, shall affect the validity of Awards granted after such
time if such stockholder approval has not been obtained.

* * *

As adopted by the Board of Directors of

BROADRIDGE FINANCIAL SOLUTIONS, INC.

at a meeting held on March 29, 2007.

 

28